Citation Nr: 1308648	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  12-16 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a disability manifested by reduced blood platelet levels (thrombocytopenia), to include as a result of herbicide exposure.

2.  Entitlement to service connection for hypertension to include as a result of herbicide exposure.

3.  Entitlement to service connection for ischemic heart disease, coronary artery disease, or another cardiovascular disorder other than hypertension, to include as a result of herbicide exposure.

4.  Entitlement to service connection for a skin disorder.

5.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to September 1970, including overseas deployment to the Republic of Vietnam from September 1969 to September 1970.  His decorations include the Combat Infantry Badge.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).

Following the issuance of the above rating decision, the Veteran switched his representation from the Military Order of the Purple Heart to The American Legion.  Thereafter, in August 2012, the Veteran and his spouse testified via videoconference before the undersigned Acting Veterans Law Judge, who was authorized to conduct the hearing at the Board's Central Office.  38 U.S.C.A. 
§ 7107(c), (e)(2) (West 2002).  A transcript of the proceeding is of record.  Following the hearing, the Veteran submitted copies of his service personnel records and post-service clinical evidence in support of his appeal, accompanied by a waiver of RO review.  38 C.F.R. §§ 20.800 20.1304 (c) (2012).

The Board recognizes that the third issue on appeal was originally limited to service connection for ischemic heart disease and coronary artery disease.  However, in light of the Veteran's hearing testimony, and the related evidence of record, the Board finds that the scope of his claim should be broadened to include any cardiovascular disorder apart from the hypertension for which a separate claim has been filed.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider 'the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim'); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2012).

As a final introductory matter, the Board acknowledges that, in addition to reviewing the Veteran's paper claims file, it has surveyed the contents of his Virtual VA efolder.  The Board is obligated to consider the additional evidence contained therein since, under VA's current guidelines, such evidence is considered part of the constructive record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA treatment records are in the constructive possession of the agency, and must be obtained if material to a claim); see also Veterans Benefits Administration Fast Letter 11-28 (outlining revised procedures related to electronic records).  Nevertheless, the Board concludes that the Veteran's Virtual VA efolder is devoid of any additional evidence that is material to the issue decided herein and, thus, need not be further addressed at this time.

The issues of service connection for hypertension, a cardiovascular disorder other than hypertension, a skin disorder, and hepatitis C are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran's low blood platelets count is considered to be a laboratory test result and is not a disability for VA purposes.


CONCLUSION OF LAW

The requirements for service connection for a disability manifested by low blood platelets have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, the agency of original jurisdiction (AOJ) sent the Veteran a May 2010 letter that satisfied the VCAA notification requirements.  Specifically, the May 2010 letter advised the Veteran of the evidence needed to establish service connection for a disability manifested by low blood platelets, the only issue decided herein, as well as his responsibilities, and those of VA, for obtaining relevant evidence.  The May 2010 letter also described in detail how VA assigns a disability rating and an effective date following the grant of service connection.  Therefore, that letter satisfied the heightened VCAA notice requirements set forth in Dingess, even though such criteria have now been rendered moot by the Board's decision to deny the Veteran's service-connection claim.  

In light of the above notice letter, which was sent prior to the March 2011 rating decision on appeal, the Board finds that no further development is required with respect to the duty to notify under 38 C.F.R. § 3.159(b) (2012).

With respect to the duty to assist, the AOJ obtained copies of private medical records showing that the Veteran had been monitored for low levels of platelets in his blood stream.  The AOJ also afforded the Veteran a January 2011 VA general examination, which documented the overall reduction in his blood platelet levels.  Significantly, while the Veteran initially reported VA treatment for this particular abnormality, he later advised the Board that such treatment was no longer underway.  See Hearing Transcript at p. 27.  In light of the Veteran's admission, and absent any evidence of pertinent private or VA medical records that remain outstanding, the Board finds that further efforts to obtain such records would serve no useful purpose and are therefore unwarranted.  

Similarly, the Board finds that other evidentiary development is unwarranted in connection with the Veteran's low blood platelets claim.  In this regard, the Board is mindful that the aforementioned VA examination confirmed the reduction of platelets in the Veteran's blood stream, but did not include in an opinion as to etiology.  Nor did any other VA examination or clinical assessment conducted throughout the pendency of this appeal.  However, as discussed in further detail below, the Veteran's low blood platelet levels, while clinically documented, have not been associated with an underlying disease pathology or other medical diagnosis.  As such, the Veteran has not established that he has a current disability for which VA benefits may be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without this threshold criterion for service connection, the Board has no basis to remand the Veteran's blood platelets claim for a VA medical opinion.  On the contrary, such development is only warranted where there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As a final point regarding the duty to assist, the Board observes the Veteran was afforded the opportunity to set forth his contentions during the aforementioned videoconference hearing.  38 C.F.R. § 20.700(a) (2012).  The transcript of that proceeding reflects that the undersigned set forth the issue of service connection for a disability manifested by low blood platelets at the start of the hearing.  The VA hearing officer then focused on the elements necessary to substantiate the claim and sought to identify any further development that was required.  Significantly, the Veteran has not contended, and the evidence has not otherwise shown, that the undersigned committed prejudicial error, either by failing to fully explain the issue decided herein and or by neglecting to suggest the submission of evidence that may have been overlooked.  Moreover, there is no indication that the Veteran was otherwise denied due process during his videoconference hearing.  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied with respect to the low blood platelets claim and, thus, appellate review of that issue may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Service Connection

The Veteran contends that his blood platelet levels were permanently reduced through in-service exposure to Agent Orange and that service connection is therefore warranted for that clinical abnormality.

Service connection may be granted where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).  

Establishing entitlement to service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see 38 C.F.R. § 3.303 (2011); Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Of particular relevance to the instant case is the presumption of herbicide exposure set forth in 38 C.F.R. § 3.307(a)(6)(iii).  Under that regulatory provision, all Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to a herbicide agent, unless there is affirmative evidence that such exposure did not occur.  Id.  Moreover, any Veteran with presumed or actual herbicide exposure will be entitled to service connection, on a presumptive basis, for any of the diseases listed in 38 C.F.R. § 3.309(e) (2012).  

Also relevant to this case is the relaxed evidentiary standard of proof afforded combat Veterans under 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2012).  See Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Specifically, that statutory provision directs that, when an injury or disease is alleged to have been incurred or aggravated in combat, the second prong of the Hickson test may be met through satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of a Veteran's verified combat service, even when there is no official record of the incident.  Id.; Hickson, 12 Vet. App. at 253.  Such credible, consistent evidence may be rebutted only by clear and convincing evidence to the contrary.  Id.  Significantly, however, 38 U.S.C.A. § 1154(b) does not establish a presumption of service connection; rather, it eases a combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be attributed.  Collette, supra.  The reduced evidentiary burden only applies to the question of service incurrence, and not to the remaining Hickson prongs of current disability and nexus.  Hickson, 12 Vet. App. at 253; Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

In this case, the Veteran had documented in-country service during Vietnam era and was awarded the Combat Infantry Badge.  As such, he meets the requirements for both the herbicide presumption and the relaxed standard of in-service incurrence/aggravation afforded combat Veterans.  38 C.F.R. § 3.307(a)(6)(iii); 38 U.S.C.A. § 1154(b).  Nevertheless, in order to prevail in his claim for service connection, he must still meet the threshold Hickson element-evidence of a current disability.

In an effort to clear this initial evidentiary hurdle, the Veteran has submitted records from a private clinician, "Dr. K.," who monitored him for low blood platelet levels from 2009 to 2010.  The Veteran has also called the Board's attention to the report of a January 2011 ischemic heart disease examination, administered through the Disability Benefits Questionnaire (DBQ) process.  That examination confirmed that the Veteran had a reduced platelet count, characterized as thrombocytopenia.  Significantly, however, neither Dr. K. nor the author of the January 2011 VA DBQ examination determined that the Veteran's reduced platelet count was symptomatic of a blood disorder or other recognized disability.  Moreover, no such opinion has been rendered by other private or VA clinician throughout the pendency of this appeal.  But see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In the absence of an underlying disease pathology or other clinical diagnosis, the Veteran's reduced blood platelet count, while identified as thrombocytopenia, is tantamount to a laboratory finding.  See Schedule for Rating Disabilities; Endocrine System Disabilities, 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  Such a finding does not rise to the level of a "disability," which, for VA purposes, refers to a disorder resulting in an impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (noting that based on the definition found in 38 C.F.R. § 4.1, the term disability "should be construed to refer to impairment of earning capacity due to disease, injury, or defect, rather than to the disease, injury, or defect itself").  Consequently, the Board concludes that, on the basis of the facts presented, the Veteran has not met the initial element of the three-part Hickson test.  See Hickson, 12 Vet. App. at 253.

Even assuming that this threshold Hickson criterion had been met, the evidence does not establish a nexus.  The Board recognizes that the Veteran's service not only entitles him to the presumption of herbicide exposure but also affords him the relaxed standard of proof of in-service incurrence/aggravation for any disease or injury consistent with the circumstances of combat.  38 C.F.R. § 3.307(a)(6)(iii); 38 U.S.C.A. § 1154.  However, neither of those regulatory and statutory provisions may be used to meet the third and final Hickson requirement of nexus.  Rather, that remaining prong may only be satisfied by probative evidence of a link between the Veteran's in-service injury and current disability.  Such evidence has not been presented here.  On the contrary, the record is devoid of any private or VA clinical opinion relating the Veteran's reduced blood platelets count to his presumed in-service herbicide exposure or to any injury consistent with the circumstances of his combat service.

The Board recognizes that the Veteran himself is of the opinion that his low blood platelets are symptomatic of a recognized disability that is causally related to his herbicide exposure in Vietnam.  While a layperson, the Veteran is competent to attest to a history of bruising, excessive bleeding, and other tangible symptoms associated with a reduction in blood platelets.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, any assertions he makes in this regard are presumed credible in the absence of countervailing evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Significantly, however, the Veteran has not demonstrated that he has the requisite expertise to comment on complex medical issues, such as the underlying disease pathology and etiology of his reduced blood platelet count.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms, but not to speak as to diagnosis or etiology except in limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.).  Therefore, his assertions, standing alone, are insufficient to identify the diagnosis, if any, which accounts for his low blood platelet levels and the relationship, if any, which exists between such a diagnosis and his active service.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his [active service], he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  

In sum, the Board finds that the Veteran's reduced blood platelet count has not been attributed to a clinical diagnosis, nor etiologically related to any aspect of his active service.  Therefore, while mindful of the relaxed evidentiary burdens afforded Veterans who served in combat in Vietnam, the Board finds that the preponderance of the evidence still weighs against the current claim.  Accordingly, the benefit of the doubt rule does not apply to that claim and it is hereby denied.  38 U.S.C.A. § 5107(b)


ORDER

Service connection for a disability manifested by low blood platelets is denied.


REMAND

In addition to seeking VA benefits for a claimed disability manifested by low levels of blood platelets, the Veteran asserts that service connection is warranted for a hypertension, ischemic heart disease or a related cardiovascular disorder, a skin disorder, and hepatitis C.  Each of those claims requires additional development, as detailed below.

VA Medical Records

During his recent videoconference hearing, the Veteran testified that he had been initially diagnosed with hypertension on November 28, 1984.  Board Hearing Tr. at p. 24.  He added that this diagnosis had been rendered at the University Drive VA Hospital in Pittsburgh, Pennsylvania, where he currently worked.  Id.  The Veteran further testified that a VA physician had treated him for symptoms of a heart attack on January 19, 2011.  Id. at pp 24, 35.  He denied additional treatment for that condition, but affirmed that he was still receiving follow-up VA care for his hypertension, as well as for the skin disorder and hepatitis C that are also at issue in this appeal.  Hearing Tr. at pp 24, 35.  

In addition to the above oral testimony, the Veteran has submitted a written statement indicating that he is receiving treatment at the Highland Drive VA Medical Center for ischemic heart disease and that a VA physician, "Dr. H.D.," is also treating him for hypertension, skin problems, and hepatitis C from.  See Statement of Veteran dated March 25, 2011.  

Significantly, while the record reflects that the Veteran has sought periodic treatment through the University Drive, Highland Drive, and Heinz (Aspinwall) divisions of the Pittsburgh VA Health Care System, no VA medical reports dated prior to March 2010 or after May 2010 have been associated with his paper claims file or Virtual VA efolder, with the exception of a handful of prescription records that were submitted in the wake of his hearing.  Accordingly, as it appears that outstanding VA medical records exist that are pertinent to his claims, and within the Board's constructive possession, such records should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).

VA Medical Opinions
      
A.  Hypertension

As discussed in the previous section, the Veteran served in Vietnam and, thus, is presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(iii).  He now contends that such exposure is responsible for his currently diagnosed hypertension.  

The Board observes that hypertension is not one of the diseases for which service connection may be rebuttably presumed pursuant to the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), and its progeny.  Moreover, not only was hypertension omitted from the original version of 38 C.F.R. § 3.309(e), it also was expressly excluded from the recent amendment to that regulatory provision, which extended the herbicide presumption to ischemic heart disease, Parkinson's disease, and B cell leukemia.   See 75 Fed. Reg. 53,202 (Aug. 31, 2010); 38 C.F.R. § 3.309(e), Note 3 (clarifying that, for purposes of this section, the term "ischemic heart disease" does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease).

Conversely, the Board recognizes that a recent study published by the National Academy of Science suggested that causal link does exist between Agent Orange and hypertension.  See Notice, 72 Fed. Reg. 32,395 (2007); Rosario-Ortega v. Shinseki, 2011 WL 2530901.  While not binding on the Board, such evidence lends plausibility to the Veteran's argument that his in-service herbicide exposure actually caused his hypertension and that service connection is therefore warranted on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).  Nevertheless, the Veteran's own unsubstantiated contentions of causation, standing alone, are insufficient to establish the required nexus between his active service and hypertension.  

While insufficient to grant the Veteran's claim, however, such contentions, in tandem with the other evidence of record, are enough to trigger the need for VA etiological opinion in support of that claim.  See McLendon, supra (noting that 38 C.F.R. § 3.159(c)(4) presents a low threshold for requirement that evidence indicate that a disability may be associated with in-service injuries for purposes of obtaining VA examination and opinion).  

The Board acknowledges that the Veteran's history of hypertension was previously addressed in the course of his January 2011 VA DBQ examination.  However, the clinician who conducted that examination did not render a medical opinion as to the etiology of the disease.  

Once VA undertakes the effort to provide a medical examination, it must ensure that the examination is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the absence of an etiological opinion renders the January 2011 VA DBQ examination inadequate to assess the merits of the Veteran's hypertension claim.  Accordingly, such a medical opinion should be obtained on remand.  Id.  The requested VA opinion should take into account all pertinent evidence of record, including the Veteran's lay assertions and any evidence obtained pursuant to this Remand.  

B.  Cardiovascular Disorder (Ischemic Heart Disease/Coronary Artery Disease)

A VA medical opinion is also warranted with respect to the Veteran's claim for service connection for a cardiovascular disorder, to include ischemic heart disease and coronary artery disease.  See 38 C.F.R. § 3.159(c)(4), McLendon, supra.

Unlike hypertension, ischemic heart disease is included among the diseases for which service connection based on herbicide exposure may be rebuttably presumed.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010); 38 C.F.R. § 3.309(e).  However, while the Veteran claims to meet the diagnostic criteria for that disease based on a prior heart attack, the VA records documenting that episode have not yet been associated with his paper or electronic claims file.  See Hearing Tr. at p. 22.

As noted above, the Board has requested that these and other pertinent VA records be obtained on Remand.  In the meantime, the Board recognizes that the Veteran is competent to report symptoms of a perceived heart attack and that his testimony in this regard is deemed credible.  Layno, Caluza, supra.  Nevertheless, he has not demonstrated that he has the requisite training and expertise to translate those symptoms into a diagnosis of ischemic heart disease or other cardiovascular disorder.  Jandreau, supra.  Accordingly, the Veteran's assertions, standing alone, are insufficient to establish that he has a qualifying current disability, much less one for which service connection may be rebuttably presumed based on herbicide exposure.

Conversely, the report of the January 2011 VA DBQ examination, which did not yield any clinical findings of ischemic heart disease of other cardiovascular disorders, is insufficient to deny service connection in this instance.  Indeed, while unfavorable to the Veteran's cardiovascular disorder claim, that report did not take into account the evidence that the Veteran subsequently identified in support of that claim.  See Barr, 21 Vet. App. at 312.  Such evidence includes not only the Veteran's hearing testimony but also the outstanding records of VA treatment, which are being requested in this Remand. 

The Board recognizes that, if the request for outstanding VA medical records ultimately shows that the Veteran has a current diagnosis of ischemic heart disease, the Veteran will be entitled to service connection on a presumptive basis due to herbicide exposure.  Nevertheless, in the interest of fully and fairly developing his claim, and because his appeal warrants additional development on other grounds, the Board finds that the examiner who addresses the hypertension issue should also render an opinion as to whether the Veteran meets the diagnostic criteria for any cardiovascular disorders-including those not listed under 38 C.F.R. § 3.309(e)-and, if so, whether any such disorders were caused or aggravated by any aspect of his active service.  

C.  Skin Disorder 

During the August 2012 videoconference hearing, the Veteran testified at length about his skin problems, which he attributed to his exposure to swamps, rice paddies, streams, and other bodies of water in Vietnam.  Hearing Tr. at p. 10.  The Veteran conceded that he did not seek treatment for such problems in service, but nevertheless maintained that he and the other soldiers in his infantry unit were constantly dealing with "jungle rot" and related skin rashes.  Id.  Moreover, the Veteran maintained that, after leaving the Army, he continued to experience rashes on his head, neck, ears, tail bone, and upper and lower extremities.  Id. at pp. 11-12, 15.  His spouse of 18 years also testified that the Veteran had exhibited such rashes for the entire duration of their marriage.  Id. at 20-21.

As noted previously, the Veteran received the Combat Infantry Badge and, thus, is entitled to the relaxed evidentiary standard of in-service incurrence and aggravation.  38 U.S.C.A. § 1154(b).  Moreover, the Board considers his account of "jungle rot" to be consistent with the circumstances of his combat service in Vietnam.  Accordingly, the Board finds that his testimony, standing alone, is sufficient to establish that he incurred an in-service skin injury even though no such injury is apparent in his service treatment records.  See Hickson, 12 Vet. App. at 253 . 

Similarly, the Board finds that the Veteran's testimony, and that of his spouse, is sufficient to establish that he has current skin disorder that is capable of lay observation.  Layno, supra.  In this regard, the Board considers it significant that the parties' testimony is consistent with the VA records and examination reports, which have been associated with his claims file.  Caluza, supra.  Those records and examination reports confirm the presence of "scaling, erythematous, macular plaques on the extensor surfaces" of the Veteran's upper and lower extremities, posterior, face, forehead, thorax, and scalp.  See Agent Orange Registry Examination dated March 11, 2010; VA DBQ Examination dated January 21, 2011.  Such symptoms have been found to warrant diagnoses of rosacea and psoriasis.  Id.  

However, while the above lay and clinical evidence is sufficient to meet the first and second elements of service connection set forth in Hickson, the third requirement, that of nexus, has yet to be established.  See Hickson, 12 Vet. App. at 253.  Indeed, none of the Veteran's treating providers or examiners has related his current symptoms, or their underlying diagnoses, to his Vietnam-era jungle rot or to any other aspect of his service.  

The Board recognizes that both the Veteran and his spouse have attested to a continuity of skin symptoms that have persisted since his active duty.  However, such evidence of continuity of symptomatology may no longer function as a substitute for nexus where, as here, the disability at issue falls outside the ambit of 38 C.F.R. § 3.309.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  Nevertheless, the Board finds that the lay evidence presented in this case, while not enough to grant the Veteran's skin disorder claim, is sufficiently suggestive of a causal relationship between his active service and current symptoms so as to trigger the need for a medical opinion in support of that claim.  See McLendon, 20 Vet. App. at 83.  

As with the other disabilities raised on appeal, the Veteran's skin disorder has been addressed in a VA DBQ examination; however, an etiological opinion has not been rendered.  Accordingly, such an opinion should be furnished on Remand.

D.  Hepatitis C

Parenthetically, the Board notes that risk factors for hepatitis C include intravenous drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or razor blades.  See Veterans Benefits Administration (VBA) Letter 211B (98-110) November 30, 1998.  

Turning to the Veteran's claim for service connection for hepatitis C, the Board observes, at the outset, that a current diagnosis is of record.  See Agent Orange Registry Examination dated March 11, 2010; VA DBQ Examination dated January 21, 2011.  Moreover, the Board notes that the Veteran, in written statements and transcribed hearing testimony, has attributed this disability to his exposure to the blood of other soldiers in Vietnam.  See Board Hearing Tr. at 6-7.  Significantly, however, the Veteran also has reported a history of other known risk factors for hepatitis C.   See Hepatitis C Questionnaire dated November 8, 2010.  While the Veteran in this case has denied illicit drug use and body piercing, he has acknowledged undergoing a blood transfusion before entering the Army.  See Hepatitis C Questionnaire dated November 8, 2010. In addition, the Veteran has conceded exposure to the blood of other health care workers following his release from service.  Id.

In light of the above evidence, it is unclear to the Board whether the Veteran's current hepatitis C had its onset in service or at a different time in his life.  Accordingly, a VA etiological opinion is needed to resolve this question.  As no such opinion has yet been rendered, one should be furnished on remand.  McLendon, supra. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all outstanding medical records dated prior to March 11, 2010, and after May 26, 2010, from the VA Pittsburgh Health Care System, to expressly include all records pertaining to a diagnosis of hypertension rendered on or about November 28, 1984, and treatment for a heart attack conducted on or about January 19, 2011.  Requests should also be made for all records of treatment from a "Dr. H.D." rendered during the above time periods.

All reasonable attempts should be made to obtain the Veteran's outstanding VA records.  If any records cannot be obtained after reasonable efforts have been exhausted, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After the above development has been completed, forward the claims file to a qualified VA examiner for the purpose of rendering an examination and opinion as to the etiology of the Veteran's hypertension and any other cardiovascular disorders found to be present, to expressly include ischemic heart disease and coronary artery disease.  

The claims file and any relevant medical records contained in Virtual VA must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings should be reported in detail, and any necessary diagnostic tests, if any, should be accomplished.

The examiner must render an opinion, with supporting rationale, as to the following:

a)  State whether it is at least as likely as not (i.e., at least a probability of 50 percent or greater) that the Veteran's hypertension had its onset in service, including as due to his in-service herbicide exposure, which has been conceded in light of his documented service in Vietnam.   

b)  State whether it is at least as likely as not (i.e., at least a probability of 50 percent or greater) that the Veteran's hypertension manifested to a compensable degree within one year of his active service or is otherwise related to any aspect of that service.

c)  State whether it is at least as likely as not (i.e., at least a probability of 50 percent or greater) that any cardiovascular disorder, to expressly include ischemic heart disease and coronary artery disease, had its onset in service, including as due to the Veteran's in-service herbicide exposure, which has been conceded in light of his documented service in Vietnam.   

d)  State whether it is at least as likely as not (i.e., at least a probability of 50 percent or greater) that any cardiovascular disorder, to expressly include ischemic heart disease and coronary artery disease, manifested to a compensable degree within one year of his release from active duty or is otherwise related to any aspect of his service.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

3.  Forward the Veteran's claims file to a qualified VA examiner for the purpose of rendering an examination and opinion as to the etiology of any skin disorders found to be present, to expressly include rosacea and psoriasis.   

The claims file and any relevant medical records contained in Virtual VA must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings should be reported in detail, and any necessary diagnostic tests, if any, should be accomplished.

The examiner must render an opinion, in light of the service and post service evidence of record, as to whether it is at least as likely as not (i.e., at least a probability of 50 percent or greater) that any current skin disorder is related to the Veteran's active service.  

Given the Veteran's combat experience, his exposure to skin irritants is conceded.  Thus, the examiner is directed to accept as true that the Veteran incurred a skin rash referred to as "jungle rot" in service.  

Additionally, for purposes of providing this opinion, the examiner is directed to accept as true the Veteran's credible statements that he has experienced skin rashes on a continuous basis since service.  The examiner is also directed to accept as true the credible statements of the Veteran's spouse regarding her observations of the Veteran's chronic skin rashes throughout the pendency of their 18-year marriage.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

4.  Forward the Veteran's claims file to a qualified VA examiner for the purpose of rendering an opinion as to the etiology of the Veteran's hepatitis C.  The Veteran does not need to be scheduled for an additional VA examination unless the VA examiner determines that such an examination is necessary to provide the requested opinion(s).

The claims file and any relevant medical records contained in Virtual VA must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings should be reported in detail, and any necessary diagnostic tests, if any, should be accomplished.

The examiner must render an opinion, in light of the service and post service evidence of record, as to whether it is at least as likely as not (i.e., at least a probability of 50 percent or greater) that any current hepatitis C is related to the Veteran's active service.  

Given the Veteran's combat experience, his reported in-service exposure to the blood of other soldiers is conceded and should be accepted by the VA examiner.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

5.  Following the completion of the above, and any other development deemed necessary, readjudicate the claims remaining on appeal.  If any of the benefits sought on remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. GIELOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


